J-S50035-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: R.I.L., A         :   IN THE SUPERIOR COURT OF
MINOR                                 :        PENNSYLVANIA
                                      :
                                      :
APPEAL OF J.B., MOTHER                :
                                      :
                                      :
                                      :
                                      :   No. 732 EDA 2017

            Appeal from the Order Entered January 20, 2017
          In the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-AP-0001289-2016,
                        CP-51-DP-0002627-2014

IN THE INTEREST OF: R.J.G.-L., JR.,   :   IN THE SUPERIOR COURT OF
A MINOR                               :        PENNSYLVANIA
                                      :
                                      :
APPEAL OF J.B., MOTHER                :
                                      :
                                      :
                                      :
                                      :   No. 736 EDA 2017

            Appeal from the Order Entered January 20, 2017
          In the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-AP-0001291-2016,
                        CP-51-DP-0002628-2014
J-S50035-17


IN THE INTEREST OF: Q.R.B., A       :   IN THE SUPERIOR COURT OF
MINOR                               :        PENNSYLVANIA
                                    :
                                    :
APPEAL OF: J.B., MOTHER             :
                                    :
                                    :
                                    :
                                    :   No. 737 EDA 2017

            Appeal from the Order Entered January 20, 2017
          In the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-AP-0001294-2016,
                        CP-51-DP-0002626-2014

IN THE INTEREST OF: Z.L., A MINOR   :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
APPEAL OF J.B., MOTHER              :
                                    :
                                    :
                                    :
                                    :
                                    :   No. 738 EDA 2017

            Appeal from the Order Entered January 20, 2017
          In the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-AP-0001295-2016,
                        CP-51-DP-0002630-2014

IN THE INTEREST OF: Z.J.L, A        :   IN THE SUPERIOR COURT OF
MINOR                               :        PENNSYLVANIA
                                    :
                                    :
APPEAL OF: J.B., MOTHER             :
                                    :
                                    :
                                    :
                                    :   No. 739 EDA 2017

            Appeal from the Order Entered January 20, 2017
          In the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-AP-0001305-2016,
                        CP-51-DP-0002629-2014



                                 -2-
J-S50035-17


BEFORE:      PANELLA, MOULTON, and RANSOM, JJ.

MEMORANDUM BY RANSOM, J.:                        FILED SEPTEMBER 27, 2017

        J.B. (“Mother”) appeals from the decrees and orders dated and

entered on January 20, 2017, granting the petitions filed by the Philadelphia

Department of Human Services (“DHS” or the “Agency”), seeking to

involuntarily terminate her parental rights to her six children, R.I.L. (“Child

1”), a female born in December of 20091; R.J.G.-L., Jr. (“Child 3”), a male

born in April of 2011; Q.R.B. (“Child 4”), a female born in January of 2009;

Z.L. (“Child 5”), a female born in October of 2012; and Z.J.L. (“Child 6”),

Child 5’s twin brother,2 (collectively, the “Children”), pursuant to the

Adoption Act, 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b), and change

the Children’s permanency goals to adoption.3 We affirm.
____________________________________________


1
   DHS also sought the termination Mother’s parental rights to Q.J.B.-L.
(“Child 2”) a female born in June of 2006, and a goal change to adoption for
Child 2. Child 2 was reunified with her father, G.G., on October 20, 2016,
however, so DHS withdrew its petitions at the evidentiary hearing on
January 20, 2017. N.T., 1/20/17, at 4-11. Mother inadvertently filed an
appeal from the termination of Mother’s parental rights to Child 2 and the
goal change for that child, which was assigned our Docket No. 735 EDA
2017. On April 3, 2017, Mother filed a praecipe to discontinue the appeal,
and this Court discontinued the appeal on that same date. A c c o r d i n g l y ,
t his Memorandum will discuss Mother’s appeals with regard to her other five
children.
2
    See N.T., 1/20/17, at 93-94.
3
  On January 20, 2017, the trial court terminated the parental rights of the
father of Child 4, A.F.B. At the hearing on January 20, 2017, R.J.G.-L., III
a/k/a R.L., Sr. a/k/a R.L., consented to the voluntary termination of his
parental rights to his children, Child 1, 3, 5, and 6. N.T., 1/20/17, at 105.
In separate decrees entered on January 20, 2017, the trial court terminated
(Footnote Continued Next Page)


                                           -3-
J-S50035-17


      The trial court set forth the factual background and procedural history

of this appeal as follows.

      The family in this case became known to DHS on October 21,
      2014, when DHS received a General Protective Services (“GPS”)
      report alleging that Mother was not appropriately supervising
      Children.     The report alleged that Mother left Children
      unattended home alone for over an hour; the [m]other admitted
      to leaving' the children home alone at 3 pm that day while she
      went to pick up paperwork; and that [C]hildren were seen
      banging on a window in the home, so Philadelphia police were
      called. The report also alleged that the police arrested Mother
      upon her return home, and Children were taken to home of
      Paternal Grandmother (“PGM”). On October 22, 2014, Mother
      was arrested and charged with five counts of endangering the
      welfare of children where a parent, guardian, or other
      custodian commits the offense and recklessly endangers
      another person. Mother pleaded guilty. The Honorable Patrick
      Stack issued a stay-away order against Mother as to Child 1,
      Child 3, Child 4, Child 5, and Child 6. Also on October 22,
      2014, DHS visited PGM’s home and learned of her grandparent
      status to Child 1, Child 3, Child 5, and Child 6.          DHS
      implemented a Safety Plan to ensure that Children were safe,
      with their needs being met; and PGM agreed to notify DHS if
      Mother attempted to remove Children from the home. PGM
      indicated that Children were unkempt when they came to her;
      that Child 4 had been wearing underwear belonging to maternal
      grandmother; that Child 3 had not been wearing any
      underwear; and that Child 5 and Child 6 were not wearing
      diapers. PGM expressed interest in kinship care services[,]
      and DHS completed clearances for her and her daughter,
      paternal aunt. DHS also learned that Child 2 had been residing
      with maternal great-aunt (“MGA”') at the time of the incident.
      A stay-away order had been issued against Mother as to
      Children. On November 6, 2014, DHS visited Child 2 in MGA’s
                       _______________________
(Footnote Continued)

the parental rights of any unknown father of the Children. On March 10,
2017, the trial court confirmed the consent of R.J.G.-L. to the termination of
his parental rights. Neither A.F.B. nor R.J.G.-L., nor any unknown father has
filed an appeal, nor is any such individual a party to the present appeal.




                                            -4-
J-S50035-17


     home[,] .and Child 2 appeared well and her needs were being
     met. MGA requested temporary legal custody (“TLC”), after
     which DHS conducted clearances of MGA and approved her as
     caregiver for Child [2].    On November 6, 2014, DHS also
     obtained an Order for Protective Custody (“OPC”) for Children.

     On November 7, 2014, a shelter care hearing was held during
     which the OPC was lifted and the temporary commitment to
     DHS was ordered to stand. Mother was referred to the
     Clinical Evaluation Unit (“CEU”) for forthwith drug and alcohol
     screens and dual diagnosis assessment. On November 25,
     2014, Children were         adjudicated dependent and         fully
     committed to DHS. The [c]ourt ordered that a Single Case Plan
     (“SCP”) meeting be held within twenty days and Mother was
     referred to the Achieving Reunification Center (“ARC”) program
     for all appropriate services. Mother was also referred to the
     CEU for assessment, a forthwith drug screen, and dual
     diagnosis to include alcohol. The [ c ] ourt also ordered a Parent
     Locator Search (“PLS”) to be conducted as to fathers for Child 2
     and Child 4.         Mother tested positive at the CEU for
     tetrahydrocannabinol (“THC”).      On February 17, 2015, this
     matter was continued. On March 5, 2015, the Community
     Umbrella Agency (“CUA”) Asociación Puertorriqueños en Marcha
     ([“]APM[”]) created an SCP for the family. Mother’s objectives
     were to attend ARC, to attend visitation with Children, and to
     comply with [ c ] ourt orders and attend the CEU. On April 14,
     2015, a permanency review hearing was held[,] at which the
     [ c ] ourt ordered that Children remain committed to DHS. The
     [ c ] ourt noted that Mother was substantially compliant with
     the permanency plan. Mother was again referred to the CEU
     for a forthwith drug screen, three random screens, and dual
     diagnosis assessment and monitoring. Mother tested positive
     for barbiturates at the CEU. On July 8, 2015, this matter was
     continued. At the permanency hearing on September 30, 2015,
     the Master noted that Mother was fully compliant with the
     permanency plan. Mother was ordered to comply with scheduled
     CEU assessments and to comply with all SCP objectives and
     recommendations. At a permanency hearing on November 24,
     2015, the [ c ] ourt found that Mother was moderately
     compliant with the permanency plan and ordered that[,] if
     Mother’s drug screens are negative, she may have weekly
     unsupervised visits at the agency. The [ c ] ourt also ordered
     that if Mother had any trace of illegal substances, she would
     only be allowed supervised weekly visits in the community. In

                                    -5-
J-S50035-17


      addition, if Mother did not comply with her intake at Guadenzia,
      visits would also change from unsupervised to supervised. At a
      different permanency review hearing on February 23, 2016, the
      [c]ourt found that Mother was substantially compliant with the
      permanency plan and Mother was referred to the CEU for an
      assessment, dual diagnosis, and a forthwith drug screen to
      include five random drug screens and to ARC for job training.
      On May 27, 2016, this matter was continued. Mother was
      referred to the CEU for a forthwith drug screen, dual diagnosis
      and three random drug screens before the next court date. On
      June 6, 2016, APM revised Mother’s SCP to add appropriate
      housing. At a permanency hearing on August 30, 2016, Mother
      was referred to the CEU for a dual diagnosis and forthwith screen
      with three random drug screens and Mother was ordered to
      engage in a domestic violence program and to be referred to
      ARC for services. Mother was also to have weekly supervised
      visits with Children in the community. On October 27, 2016,
      APM revised Mother’s SCP objectives which added that Mother
      was to attend weekly supervised visits with Children; to
      continue to comply with mental health, behavioral health, and
      medical needs; to locate appropriate housing; to comply with
      CEU orders; to make her whereabouts known to DHS; to
      comply with CUA services and interventions, to attend ARC; and
      to comply with alcohol treatment at Guadenzia. At different
      permanency hearings, the trial court always found reasonable
      efforts on the part of DHS. Mother has been moderately
      compliant with the permanency plan and has not successfully
      completed her parental objectives.

Trial Court Opinion, 3/24/17, at 2-4 (citations omitted).

      On December 28, 2016, DHS filed petitions to involuntarily terminate

Mother’s parental rights to the Children and to change their permanency

goal to adoption. On January 20, 2017, the trial court held an evidentiary

hearing on the petitions for termination of parental rights and goal change.

Following argument, the trial court terminated Mother’s parental rights to

Children, except Child 2, under 23 Pa.C.S.A. §2511(a)(1), (2), (5), (8),

and (b), and changed the goal to adoption.

                                     -6-
J-S50035-17


       On January 23, 2017, the trial court granted Attorney Hayburn’s

motion to vacate his appointment as counsel for Mother, and appointed

Attorney James Martin to represent Mother. On February 17, 2017, Mother

filed a notice of appeal from the decrees entered on January 20, 2017

terminating her parental rights to the Children, and the permanency review

orders entered on January 20, 2017, changing the permanency goal for the

Children to adoption, along with concise statements of errors complained of

on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).       This Court, acting

sua sponte, consolidated Mother’s appeals on April 11, 2017.

       In her brief on appeal, Mother raises two issues, as follows:

       1. Whether the Trial Court erred by terminating the parental
       rights of Appellant, Mother, under 23 Pa.C.S.A. § 2511
       subsections (a)(1), (a)(2), (a)(5) and § 2511(a)(8)?

       2. Whether the Trial Court erred by finding, under 23 Pa.C.S.A. §
       2511(b), that termination of Appellant's parental rights best
       serves the Children’s developmental, physical and emotional
       needs and welfare?

Mother’s Brief, at 5.4




____________________________________________


4
   Mother has waived any challenge to the change in the Children’s
permanency goal to adoption under 42 Pa.C.S. § 6351 by failing to raise the
issue in her concise statement and Statement of Questions Involved in her
brief. See Krebs v. United Refining Company of Pennsylvania, 893
A.2d 776, 797 (Pa. Super. 2006) (holding that an appellant waives issues
that are not raised in both his concise statement of errors complained of on
appeal and the Statement of Questions Involved in his brief on appeal).



                                           -7-
J-S50035-17


      Mother argues that DHS presented insufficient evidence for the trial

court to terminate her parental rights under section 2511(a)(1), (2), (5),

(8), and (b). Mother’s Brief, at 8.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. In re: R.J.T.,
      608 Pa. 9, [19], 9 A.3d 1179, 1190 (Pa. 2010). If the factual
      findings are supported, appellate courts review to determine if
      the trial court made an error of law or abused its discretion.
      Id.; R.I.S., [614 Pa. 275, 284,] 36 A.3d 567, 572 (Pa. 2011)
      (plurality opinion)]. As has been often stated, an abuse of
      discretion does not result merely because the reviewing court
      might have reached a different conclusion.        Id.; see also
      Samuel Bassett v. Kia Motors America, Inc., 613 Pa. 371[,
      455], 34 A.3d 1, 51 (Pa. 2011); Christianson v. Ely, [575 Pa.
      647, 654-655], 838 A.2d 630, 634 (Pa. 2003). Instead, a
      decision may be reversed for an abuse of discretion only upon
      demonstration      of    manifest unreasonableness,     partiality,
      prejudice, bias, or ill-will. Id.

            As we discussed in R.J.T., there are clear reasons for
      applying an abuse of discretion standard of review in these
      cases. We observed that, unlike trial courts, appellate courts are
      not equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during
      the relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., [608 Pa. at
      28-30], 9 A.3d at 1190. Therefore, even where the facts could
      support an opposite result, as is often the case in dependency
      and termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the
      record and the court’s legal conclusions are not the result of an

                                      -8-
J-S50035-17


      error of law or an abuse of discretion. In re Adoption of
      Atencio, [539 Pa. 161, 165,] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Moreover, we have explained, “[t]he standard of clear and convincing

evidence is defined as testimony that is so “clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.” Id. (quoting In

re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).    See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).     We will focus on section 2511(a)(2) and (b), which provide, in

relevant part, as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                       ***
           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to be
           without essential parental care, control or subsistence
           necessary for his physical or mental well-being and the
           conditions and causes of the incapacity, abuse, neglect or
           refusal cannot or will not be remedied by the parent.

                                      -9-
J-S50035-17



                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511.

      The Supreme Court set forth our inquiry under section 2511(a)(2) as

follows.

            As stated above, § 2511(a)(2) provides statutory grounds
      for termination of parental rights where it is demonstrated by
      clear and convincing evidence that “[t]he repeated and
      continued incapacity, abuse, neglect or refusal of the parent has
      caused the child to be without essential parental care, control or
      subsistence necessary for his physical or mental well-being and
      the conditions and causes of the incapacity, abuse, neglect or
      refusal cannot or will not be remedied by the parent.” . . .

            This Court has addressed          incapacity   sufficient   for
      termination under § 2511(a)(2):

           A decision to terminate parental rights, never to be made
           lightly or without a sense of compassion for the parent,
           can seldom be more difficult than when termination is
           based upon parental incapacity.           The legislature,
           however, in enacting the 1970 Adoption Act, concluded
           that a parent who is incapable of performing parental
           duties is just as parentally unfit as one who refuses to
           perform the duties.




                                     - 10 -
J-S50035-17


      In re Adoption of J.J., [511 Pa. 599, 605,] 515 A.2d 883, 891
      (Pa. 1986) (quoting In re: William L., [477 Pa. 322, 345,] 383
      A.2d 1228, 1239 (Pa. 1978).

In re Adoption of S.P., 47 A.3d at 827.

      This Court has long recognized that a parent is required to make

diligent efforts towards the reasonably prompt assumption of full parental

responsibilities.   In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).       A

parent’s vow to cooperate, after a long period of uncooperativeness

regarding the necessity or availability of services, may properly be rejected

as untimely or disingenuous. Id. at 340.

      With regard to section 2511(a)(2), Mother argues that the trial court

erred when it concluded that DHS presented clear and convincing evidence

that she is presently incapable of providing proper care for the Children.

Mother’s Brief, at 12. Mother asserts that she has remedied the conditions

that brought the Children into care and that she is capable of parenting them

at this time. Id. at 13.

      The trial court provided the following analysis:

      The trial court also terminated Mother’s parental rights under 23
      Pa.C.S.A. §2511(a)(2).       This section of the Adoption Act
      includes, as a ground for involuntary termination of parental
      rights, the repeated and continued incapacity, abuse, neglect, or
      refusal of the parent that causes the child to be without essential
      parental care, control, or subsistence necessary for his physical
      or mental well-being; and the conditions and causes of the
      incapacity, abuse, neglect, or refusal cannot or will not be
      remedied by the parent. This ground is not limited to affirmative
      misconduct. It may include acts of refusal to perform parental
      duties, but focuses more specifically on the needs of the child.
      Adoption of C.A.W., 683 A.2d 911, 914 (Pa. Super. 1996).

                                    - 11 -
J-S50035-17



     The five Children were taken into DHS custody because Mother
     was unable to provide essential parental care: she was not
     properly supervising the Children and admitted to leaving them
     home alone for over an hour; she was then arrested and charged
     with endangering the welfare of children, to which she pleaded
     guilty; she had substance abuse problems; she did not have
     adequate housing for her and the Children; she was
     unemployed; and the Children were unkempt, Child 4 was
     wearing maternal grandmother’s underwear and Children 5 and
     6 were not wearing diapers when removed from Mother’s home.
     Mother did not successfully complete her SCP objectives. Mother
     has not completed a drug and alcohol program and only re-
     enrolled with Gaudenzia in October 2016 after having been
     discharged for noncompliance during the summer of 2016. (N.T.
     1/20/17, pgs. 17, 19-20, 36, 42). Mother relapsed twice during
     the life of the case, testing positive for benzos, opiates, and
     more recently cocaine. (N.T. 1/20/17, pgs. 17-18, 20, 92-93).
     Mother admitted that she suffers from depression, and also
     testified that she was not engaged in mental health treatment
     even though she was ordered to do so multiple times by the
     court. (N.T. 1/20/17, pgs. 54, 86-87). Mother did obtain
     employment. (N.T. 1/20/17, pgs. 39-40). Mother, however,
     testified that her new employment prevented her from appearing
     at recent court ordered CEU drug screens. (N.T. 1/20/17, pgs.
     36-37, 51). Mother completed housing at ARC. Mother does not
     have appropriate housing, and has not made any efforts to
     obtain appropriate housing at any point during the life of the
     case. (N.T. 1/20/17, pg. 22, 36). Mother resides in a bedroom
     within a family friend’s house. (N.T. 1/20/17, pgs. 22). Mother
     also completed parenting classes in March 2016. (N.T. 1/20/17,
     pgs. 38-40). However, the case manager testified that Mother
     cannot protect or properly care for the Children at this time.
     (N.T. 1/20/17, pg. 68). Mother’s visits with the Children have
     been sporadic; Mother attends approximately two out of four
     visits in a month. (N.T. 1/20/17, pgs. 23, [42]). Mother had
     unsupervised visits at one time, but visits were changed to
     supervised when she tested positive on a CEU drug screen.
     (N.T. 1/20/17, pg. 22). Mother has failed to take affirmative
     steps to place herself in a position to parent the five Children.
     The five Children need permanency, which Mother cannot
     provide. Therefore, DHS met its burden under 23 Pa.C.S.A.
     §2511(a)(2)[,] and termination of Mother’s parental rights under
     this section was proper.

                                  - 12 -
J-S50035-17



Trial Court Opinion, 3/24/17, at 10-11.

      After a careful review of the record, we find that termination of

Mother’s parental rights to the Children was warranted pursuant to section

2511(a)(2), as Mother clearly lacks parental capacity, and the evidence

showed that she will be unable to remedy that situation within a reasonable

period of time, if ever. As there is competent evidence in the record that

supports the trial court’s findings and credibility determinations, we would

find no abuse of the trial court’s discretion in terminating Mother’s parental

rights to the Children under section 2511(a)(2). In re Adoption of S.P., 47

A.3d at 826-27.

      Next, this Court has stated that the focus in terminating parental

rights under section 2511(a) is on the parent, but it is on the child pursuant

to section 2511(b).   See In re Adoption of C.L.G., 956 A.2d 999, 1008

(Pa. Super 2008) (en banc).       In reviewing the evidence in support of

termination under section 2511(b), our Supreme Court recently stated as

follows.

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
      of the child have been properly interpreted to include
      “[i]ntangibles such as love, comfort, security, and stability.” In
      re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M.,
      [533 Pa. 115, 121, 620 A.2d 481, 485 (Pa. 1993)], this Court
      held that the determination of the child’s “needs and welfare”
      requires consideration of the emotional bonds between the
      parent and child. The “utmost attention” should be paid to

                                    - 13 -
J-S50035-17


      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      With regard to its analysis of the Children’s best interests and the

effect of severing any bond between the Children and Mother, the trial court

stated the following:

      The court heard testimony that none of the Children would suffer
      permanent or irreparable harm if Mother’s parental rights were
      terminated. (N.T. 1/20/17, pgs. 29-30, 66-67). The Children
      have been in care for twenty-six months and need permanency.
      Child 4 is currently placed with MGA, who has cared for Child 4
      since coming into care. Child 4 is bonded with MGA and sees her
      as the primary parental figure. (N.T. 1/20/17, pgs. 28-29). The
      court heard testimony that adoption of Child 4 by MGA is in Child
      4’s best interests. (N.T. 1/20/17, pg. 29). Children 1, 3, 5, and
      6 are currently placed with the paternal aunt who has cared for
      them for the last two years. (N.T. 1/20/17, pg. 64). These
      Children consider the paternal aunt as their mother and
      caregiver. (N.T. 1/20/17, pg. 64). The court heard testimony
      that adoption would be in the best interests of these Children.
      (N.T. 1/20/17, pgs. 67-68). The conditions that led to all five
      Children’s removal from Mother’s care continue to exist as
      Mother failed to complete all her SCP objectives. The testimony
      of the DHS witness was unwavering and credible. Mother is not
      ready or able, as of the date of the termination trial, to parent
      the Children. (N.T. 1/20/17, pg. 68). The record contains clear
      and convincing evidence that termination was in the best
      interests of the Children[.]

Trial Court Opinion, 3/24/17, at 14-15.

      After a careful review of the record, we find that termination of

Mother’s parental rights to the Children was warranted pursuant to section

2511(b), as the evidence showed that the Children’s developmental, physical

and emotional needs and welfare will best be met by the termination of


                                   - 14 -
J-S50035-17


Mother’s parental rights. Further, the evidence showed that there is no bond

between Mother and the Children that is worth preserving.

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted).   Although it is often wise to have a bonding evaluation

and make it part of the certified record, “[t]here are some instances . . .

where direct observation of the interaction between the parent and the child

is not necessary and may even be detrimental to the child.” In re K.Z.S.,

946 A.2d 753, 762 (Pa. Super. 2008).

        A parent’s abuse and neglect are likewise a relevant part of this

analysis:

        concluding a child has a beneficial bond with a parent simply
        because the child harbors affection for the parent is not only
        dangerous, it is logically unsound. If a child’s feelings were the
        dispositive factor in the bonding analysis, the analysis would be
        reduced to an exercise in semantics as it is the rare child who,
        after being subject to neglect and abuse, is able to sift through
        the emotional wreckage and completely disavow a parent . . .
        Nor are we of the opinion that the biological connection between
        [the parent] and the children is sufficient in of itself, or when
        considered in connection with a child’s feeling toward a parent,
        to establish a de facto beneficial bond exists. The psychological
        aspect of parenthood is more important in terms of the
        development of the child and [his or her] mental and emotional
        health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted). Thus, the court may emphasize the safety needs

                                      - 15 -
J-S50035-17


of the child.   See In re K.Z.S., 946 A.2d at 763 (affirming involuntary

termination of parental rights, despite existence of some bond, where

placement with mother would be contrary to child’s best interests).           “[A]

parent’s basic constitutional right to the custody and rearing of . . . her child

is converted, upon the failure to fulfill . . . her parental duties, to the child’s

right to have proper parenting and fulfillment of [the child’s] potential in a

permanent, healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856

(Pa. Super. 2004) (internal citations omitted). It is well-settled that “we will

not toll the well-being and permanency of [a child] indefinitely.”          In re

Adoption of C.L.G., 956 A.2d at 1007 (citing In re Z.S.W., 946 A.2d 726,

732 (Pa. Super. 2008) (noting that a child’s life “simply cannot be put on

hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”)).

      As there is competent evidence in the record that supports the trial

court’s findings and credibility determinations, we would find no abuse of the

trial court’s discretion in terminating Mother’s parental rights to the Children

under section 2511(b). In re Adoption of S.P., 47 A.3d at 826-27. We,

therefore, affirm the trial court’s decrees terminating Mother’s parental

rights to the Children, and the orders changing the Children’s permanency

goal to adoption.

      Decrees and orders affirmed. Jurisdiction relinquished.




                                      - 16 -
J-S50035-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/27/2017




                          - 17 -